Citation Nr: 1702176	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-06 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and schizophrenia.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial rating in excess of 10 percent prior to February 22, 2013, for peptic ulcer disease.

4.  Entitlement to a rating in excess of 20 percent beginning February 22, 2013, for peptic ulcer disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1983.  This matter come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2008 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a January 2016 addendum opinion, a VA examiner indicated that the Veteran's gastroesophageal reflux disease (GERD) is related to service.  The issue of entitlement to service connection for GERD has been raised by the record, but has not been adjudicated by the RO.  To the extent that the Veteran desires to file a claim for this disorder, he is advised that a complete claim on an application form prescribed by VA regulations is required.  38 C.F.R. § 3.155 (2016).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The evidence of record does not show a psychiatric disorder, to include anxiety, depression, and schizophrenia, related to the Veteran's military service.

2.  The evidence of record does not show a low back disorder related to or aggravated by the Veteran's military service.

3.  Prior to February 22, 2013, peptic ulcer disease was productive of mild symptoms, without recurring episodes of severe symptoms two or three times a year or continuous moderate manifestations.

4.  From February 22, 2013, peptic ulcer disease was productive of moderate symptoms, with continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include anxiety, depression, and schizophrenia, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for a rating in excess of 10 percent for peptic ulcer disease prior to February 22, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).

4.  The criteria for a rating in excess of 20 percent for peptic ulcer disease from February 22, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Moreover, in the case of arthritis and psychoses, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Psychiatric Disorder

The Veteran's service treatment records show treatment for drug use.  However, there is no evidence of a diagnosis or treatment for a psychiatric disorder.  A June 1979 enlistment report of medical examination did not note any psychiatric problems.  A June 1980 service treatment record noted the Veteran was seen by the mental health clinic for a Phase III evaluation.  The Veteran was aware of the consequences of the use of marijuana and was recommended for Phase V.  An April 1981 service treatment record noted the Veteran was seen for a drug evaluation because of a positive cocaine urinalysis.  He denied the use of the drug, but admitted to past experimentation with marijuana.  The Veteran denied having current problems.  

An October 1981 noted the Veteran's case was reviewed at a social actions rehabilitation program, and that it was the third review of the Veteran's progress.  He was doing well at work.  The rehabilitation committee recommended removal from the program.  A March 1982 service treatment record noted a profile was issued on that date for the use of marijuana, per medial health clinic.

In an April 1983 report of medical history, the Veteran noted he had "nervous trouble of any sort."  In the April 1983 report of examination, the examiner noted that "nervous trouble refers to stomach ulcers, [no complications, no sequelae]."  

VA records dated from 1999 to 2008 show anxiety and depression.  A Social Security Administration (SSA) decision dated in February 2006 reported diagnoses including dysthymia and affective disorder, with schizophrenic features.  

An August 2007 private treatment record noted the Veteran had anxiety secondary to being robbed at gun point two weeks ago.  A June 2011 VA treatment record noted the Veteran had a diagnoses of depressive disorder and alcohol abuse.

A March 2013 VA examination report reflects that the Veteran had a diagnosis of polysubstance dependence, in full sustained remission.  The VA examiner stated that the polysubstance dependence was not caused by or a result of service.  

The Veteran specifically denied any current depression or anxiety symptoms, and said the last time he had auditory hallucinations was when he was in jail last year, briefly.  He said he never heard voices or had other psychotic symptoms until about the early 1990's, which was almost ten years after he'd left service.  	Hearing voices is something that only occurs when he is struggling with a particularly stressful period in his life, he said, and is not continuous.  His depression and anxiety symptoms dated to the 1990's, as well, according to the Veteran.  Regarding treatment in the service, he told this writer he received mental health care only because of his drug and alcohol problems, and for "getting in trouble."  Treatment after service, as well, he said, was for drug and alcohol problems (1994 rehab while working in the post office).  He didn't come to the VA for help dealing with multiple family and medical stressors until 1990.  Based on the Veteran's answers to this writer's questions, it is less likely than not his acquired psychiatric conditions- whether involving mood symptoms OR psychotic symptoms- are caused by or a result of service.

In an April 2013 addendum opinion, the VA examiner reviewed the claims file and found that a psychiatric disorder was "less likely than not" incurred in or caused by the claimed in-service injury.  The VA examiner stated that "None of the information contained in the claims file indicates any psychiatric problems or treatment- either psychotic symptoms or affective disorders- existed prior to the 1990's, ten years after the Veteran left service."  The Board finds the VA examination and addendum opinion to be highly probative, as the examiner provided a full rationale for the opinions.  In the addendum, the VA examiner addressed the etiology of the Veteran's psychiatric disorders.

The Board finds that a preponderance of the evidence is against the Veteran's claim.  The Veteran's service treatment records note treatment for drug use, but do not note any psychiatric problems.  The March 2013 VA examination report noted that the Veteran stated that he never heard voices or had other psychotic symptoms until about the early 1990's, which was almost ten years after he'd left service.  He further reported that his depression and anxiety symptoms dated to the 1990's.  The Veteran specifically told the March 2013 VA examiner that he received mental health care in service because of his drug and alcohol problems.  The absence of evidence of or complaints of psychiatric symptoms until approximately ten years after service weights against the Veteran's claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the disorder).  There is no evidence the Veteran had a psychiatric disorder manifest to a compensable degree within one year of his separation from service.  There is no medical opinion of record linking a psychiatric disorder to service.

The Veteran has asserted that he believes he has a psychiatric disorder that is related to service.  As a lay person, the Veteran's statements are not competent evidence sufficient to establish the etiology of a psychiatric disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, service connection for a psychiatric disorder is not warranted, as the most probative evidence does not show that that any of the Veteran's psychiatric disorders is related to his active duty.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disorder

No back disorder was noted at the time of the Veteran's enlistment into service.  A June 1979 enlistment report of medical examination indicated the spine was normal.  No spine or back problems were noted.  In a June 1979 report of medical history, the Veteran denied having recurrent back pain.  He did not note any back problems.  In a June 1979 physical review, the Veteran denied having ever had back trouble.  

A January 1980 service treatment record noted the Veteran complained of lower back pain and his neck felt sore for a week or two.  A January 1980 service treatment record dated a few weeks later indicated the Veteran complained of lower back pain off and on.  There was no radicular-type pain.  The record noted there was no known history of trauma.  The assessment was muscle spasm.

A February 1980 record noted the Veteran reported having lower back pain that had never eased up.  He denied an injury.  On examination, the back had full range of motion, and tenderness with minimal touch on the right paraspinous lumbar area.  Straight leg raise tests were negative, bilaterally.  Deep tendon reflexes were brisk and equal, bilaterally.

A February 1980 service physical therapy treatment record reflects that the Veteran complained of pain in the low back at L4-L5 and in the postero-lateral aspect of the right leg.  He complained of pain upon palpation in the thoracolumbar region.  The record noted the Veteran exhibited poor posture for which he had compensated.  The Veteran was provided with an in-home exercise program.  A March 1981 service treatment record noted the Veteran had mid-back pain that radiated to his right leg.  On examination, he had full range of motion.  A straight leg raise test was negative.  The assessment was muscle strain.  Tylenol was prescribed.

A March 1981 service treatment record reflects that the Veteran complained of aching pain in the lower back radiating into the right leg for two weeks.  He noted it seemed to begin since painting.  There was a slight muscle spasm in the L5 area and no radiculopathy.  There was a negative straight leg raise test.  The assessment was minimal muscle strain.  

A June 1981 service treatment noted the Veteran complained of low back pain and neck pain since Sunday.  On examination, the back had full range of motion and a spasm.  The assessment was muscle strain.

An April 1983 separation examination report noted "lower spine, [full range of motion]."  The report noted the Veteran had "[r]ecurrent back [pain] since 1978, involved in an auto accident, sprained back, occurs periodically, last episode in Jun[e] 1981, adequately treated, [no complications, no sequelae]."  In an April 1983 report of medical history, the Veteran reported having recurrent back pain.

Private medical records dated from April 2007 to April 2008 show a diagnosis of degenerative disc disease of the lumbar spine and reports of chronic back pain.  A June 2007 private treatment record noted the Veteran had chronic back pain.  A February 2008 private treatment record noted that the Veteran reported having had back pain for two to three months radiating to the right leg.  

A January 2009 VA examination reports a diagnosis of lumbar spinal stenosis.  The VA examiner noted that the Veteran had a back injury in a motor vehicle accident in 1978.  He had complaints of back pain multiple times in the service beginning around 1980.  The report noted that the Veteran worked at the Post Office from 1985 until 2002 as a mail carrier.  The Veteran reported that he intermittently had back pain as a mail carrier and sometimes missed work.  He retired due to health problems.  The VA examiner found that the complaints of back pain in the service, which were diagnosed as muscle spasm, were "less likely than not" associated with the current back degeneration and spinal stenosis.  The current back disorders were more likely related to aging, nutrition, and years of heavy mail carrier work at the Post Office.  As the VA examiner provided a complete rationale for the opinion based on the evidence of record, the Board finds the opinion to be probative.

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).   Although the separation examination in 1983, provided a history of an injury in 1978 was noted, the Veteran's service entrance examination did not find a back disorder.  Therefore, the Veteran's back is presumed to have been sound on entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter, although such statements are considered with all other material evidence will be considered in making a determination as to inception.  See Miller v. West, 11 Vet. App. 345 (1998); 38 C.F.R. § 3.304 (b)(1).   The only evidence that the Veteran had a back injury prior to service is his own statements.  There is no medical opinion of record addressing this issue.  Accordingly, the presumption of soundness is not rebutted, and the Veteran's claim is one for service connection.

The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  The Veteran's back is presumed to have been sound at the time of his entrance into service.  Although the Veteran complained of back pain and spasms during service, the evidence does not show a nexus between the Veteran's in-service back symptoms and his current back disorder.  The April 1983 separation examination report noted the lower spine had full range of motion.  The report also noted the last episode of recurrent back pain was in June 1981, and that there were no complications, no sequelae.  The Veteran has not specifically asserted that he has had continuous symptoms of back pain since service.  The June 1981 separation examination report indicates he did not have back symptoms at the time of his discharge from service.  There is also no evidence the Veteran had a back disorder that manifested to a compensable degree within one year following separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The January 2009 VA examiner opined that the complaints of back pain in the service, which were diagnosed as muscle spasm, were "less likely than not" associated with the current back degeneration and spinal stenosis.  As noted above, the Board finds the opinion probative.  There are no opinions in the record linking the Veteran's current back disorder to service.

The Veteran has asserted that he believes he has a back disorder that is related to service.  As a lay person, the Veteran's statements are not competent evidence sufficient to establish the etiology of a back disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, service connection for a back disorder is not warranted, as the most probative evidence does not show that that the Veteran's back disorder is related to his active duty.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran's peptic ulcer disease is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7305, for duodenal ulcer disease.  The peptic ulcer disease is evaluated as 10 percent disabling from April 9, 2007, and 20 percent from February 22, 2013.  Under Diagnostic Code 7305, a 10 percent evaluation is warranted for a mild duodenal ulcer, with recurring symptoms once or twice per year.  A 20 percent evaluation is in order for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent evaluation contemplates a moderately severe ulcer, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A rating of 60 percent is assigned to severe ulcers with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Initial Rating in Excess of 10 Percent Prior to February 22, 2013

An August 2007 private treatment record noted the Veteran had abdominal pain.  A February 2008 private treatment record noted the Veteran had no abdominal pain.  

At a VA examination in December 2008, the Veteran reported having flare-ups four to five times a year with mild epigastric discomfort, especially after eating things like chili.  He had no melena or rectal bleeding.  There was no nausea, vomiting, hematemesis, dysphagia, abnormal distention, or weight less.  The examiner concluded that there was no clear diagnosis.  

The December 2008 VA examiner found that peptic ulcer disease was as "likely as not" present in the Veteran and had responded favorably to taking medication on a regular basis.  VA treatment records from 2010 to 2012 indicate the Veteran was taking medication for ulcers.  Accordingly, the evidence indicates the peptic ulcer disease responded to medication.  

Prior to February 22, 2013, the evidence does not show that the Veteran lost weight.  VA treatment records from 2009 to 2010 indicate the Veteran gained weight, going form 153 pounds in October 2009 to 182 in August 2010.  An October 2010 VA treatment record noted the Veteran denied changes in appetite or significant weight gain or loss.  

Based on the evidence of record, the Board finds that prior to February 22, 2013, the service-connected peptic ulcer disease manifested with mild flare-ups four to five times a year.  He did not have nausea, vomiting, hematemesis, dysphagia, abnormal distention or weight loss.  The December 2008 VA examiner noted that the peptic ulcer disease symptoms had responded favorably to medication on a regular basis.  The evidence does not show the Veteran had recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or continuous moderate manifestations.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for peptic ulcer disease prior to February 22, 2013.

Rating in Excess of 20 Percent From February 22, 2013

A February 22, 2013 VA examination reflects that the Veteran took continuous medication for peptic ulcer disease.  The Veteran reported he had four or more recurring episodes of symptoms that were not severe that had an average duration of less than one day, and periodic abdominal pain relieved by standard ulcer therapy.  He reported four or more episodes of mild nausea that lasted less than one day, and four or more episodes of mild vomiting that lasted less than one day.  The Veteran did not have incapacitating episodes due to signs or symptoms of any stomach or duodenum condition.  A December 2012 helicobacter pylori test was positive.  The reported noted that peptic ulcer disease did not impact the Veteran's ability to work.

An October 2013 private treatment record noted that the Veteran lost more than 25 pounds over the past six months.  He also reported epigastric pain and difficulty swallowing food.  In November 2013, he reported symptoms of nausea, vomiting, and chest pain.  In November 2014, the Veteran was hospitalized for moderate to severe abdominal and epigastric pain, nausea, and vomiting, all of which were aggravated by eating.  The diagnoses included acute abdominal pain, gastritis, gastroesophageal reflux disease, pancreatitis, and suspected pancreatic cancer.  

VA treatment records in 2014 indicate the Veteran lost weight.  A February 2014 VA treatment record indicates the Veteran weighed 135.4 pounds.  A May 2014 VA treatment record indicated he weighed 123.8 pounds.

VA treatment records from 2015 indicate the Veteran denied having had weight loss, nausea, vomiting or diarrhea.  An April 2015 VA treatment record noted the Veteran denied any abdominal pain or bleeding.  He had no weight loss, nausea, vomiting, or diarrhea.  A November 2015 VA treatment record indicated the Veteran denied weight loss of greater than five pounds.  He also denied abdominal pain, nausea, vomiting, heartburn, or dysphagia.

The Veteran was evaluated at a VA examination in December 2015.  The VA examiner noted that the Veteran had diagnoses of duodenal ulcer and pancreatitis.  The Veteran denied any history of surgical intervention for his ulcer in the past 12 months, and he had not been evaluated by a gastrointestinal specialist in the past 12 months.  The Veteran reported symptoms of a burning sensation to epigastric area, cramping which lasted two to three days with medication, without medication for over a week.  There were no reports of blood in stool or hematemesis.  The VA examiner noted that he was hospitalized for abdominal pain with nausea/vomiting and a pancreatic mass was found in November 2014.  A recent computerized tomography (CT) scan did not show a pancreatic mass or any signs of pancreatitis.  The examination report noted that symptoms of pancreatitis included upper abdominal pain, swollen and tender abdomen, nausea and vomiting, fever, and increased heart rate.  The report noted that symptoms of chronic pancreatitis included weight loss caused by poor absorption.

The VA examination report noted the Veteran had recurring symptoms of peptic ulcer disease four or more times a year, lasting less than one day, and abdominal pain that was only partially relieved by standard ulcer therapy.  The Veteran had incapacitating episodes due to abdominal pain and nausea/vomiting associated with pancreatitis four or more times a year lasting less than one day. 

In a January 2016 addendum opinion, the VA examiner opined that the Veteran's acute pancreatitis in 2013 was "less likely than not" related to the Veteran's service-connected peptic ulcer disease.  The VA examiner noted that the Veteran had a longstanding history of marijuana, alcohol, and cocaine abuse.  The examiner noted that tobacco use and alcohol use/abuse was a known etiology of pancreatitis.  The examiner further stated that peptic ulcer disease was not a known etiology of pancreatitis and there is no medical evidence to support this contention.  The VA examiner noted there was not a pancreatic mass on a more recent CT scan, which indicates that the Veteran most likely incurred a pancreatic pseudocyst at the time of his hospitalization, which had since resolved.  The VA examiner also opined that the Veteran's GERD was a continuation of signs/symptoms incurred during military service, noting that the separation examination showed complaints of frequent indigestion.

The Board finds that from February 22, 2013, the symptoms of peptic ulcer disease are moderate, with continuous moderate manifestations.  The December 2015 VA examination reflected that there were recurring symptoms of peptic ulcer disease four or more times a year, lasting less than one day.  The Veteran had abdominal pain that was only partially relieved by standard ulcer therapy.  As the VA examiner found the Veteran's pancreatitis was not related to the service-connected peptic ulcer disease, the symptoms of incapacitating episodes due to pancreatitis are not symptoms of the service-connected peptic ulcer disease.  The evidence does not show the Veteran had moderately severe symptoms of peptic ulcer disease, such as impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  The December 2015 VA examination report indicates the weight loss was due to pancreatitis.  There is no indication the Veteran had weight loss due to his peptic ulcer disease.  The December 2015 VA examination and recent VA treatment records indicate the Veteran consistently denied having weight loss.  The VA treatment records do not show the Veteran had symptoms of anemia.  There has been no evidence of peptic ulcer disease symptoms of vomiting, recurrent hematemesis, melena, or anemia.  Therefore, the highest rating of 60 percent under Diagnostic Code 7305 was also not warranted.  Accordingly, the preponderance of the evidence is against a rating in excess of 20 percent for peptic ulcer disease.

After review of the evidence of record, there is no evidence of record that would warrant a rating lesser than or in excess the assigned ratings for the Veteran's peptic ulcer disease at any time during the period pertinent to this appeal, other than the assigned staged ratings of 10 percent prior to February 22, 2013, and of 20 percent thereafter.  38 U.S.C.A. 5110; Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected peptic ulcer disease, the evidence shows no distinct periods of time during the appeal period, where the Veteran's peptic ulcer disease has varied to such an extent that a rating greater or less than the assigned ratings would be warranted.  

In sum, the Board finds that schedular ratings for the Veteran's service-connected peptic ulcer disease in excess of 10 percent prior to February 22, 2013, and of 20 percent thereafter, are not warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected peptic ulcer disease was evaluated as a duodenal ulcer pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to February 22, 2013, the Veteran's peptic ulcer disease was manifested by mild symptoms, with recurring symptoms.  From February 22, 2013, the Veteran's peptic ulcer disease was manifested by moderate symptoms, with continuous moderate manifestations.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by 10 and 20 percent disability ratings.  Evaluations in excess of 20 percent are provided for moderately severe or severe symptoms, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 and 20 percent rating reasonably describe the Veteran's disability level and symptomatology prior to and from February 22, 2013.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.114, Diagnostic Code 7305; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Entitlement to a total disability based on individual unemployability is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not contended, and the evidence does not show, that his peptic ulcer disease renders him unable to work.


ORDER

Service connection for a psychiatric disorder, to include anxiety, depression, and schizophrenia, is denied.

Service connection for a low back disorder, to include as due to aggravation of a preexisting condition, is denied.

Prior to February 22, 2013, an initial rating in excess of 10 percent for peptic ulcer disease, is denied.

Beginning on February 22, 2013, a rating in excess of 20 percent for peptic ulcer disease, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


